Citation Nr: 1451872	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  11-11 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and/or depression.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded the claim in September 2014.

In June 2013, the Veteran presented sworn testimony during a video conference hearing in Waco, Texas, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Board remanded this claim in September 2014 for an addendum medical opinion.  An VA 21-2507a, Request for Physical Examination indicates that the request was for a "medical opinion only," and that no examination was required.  However, the form also indicates that a request for an opinion and initial examination were canceled.  The reason was not provided.  The October 2014 supplemental statement of the case states that the Veteran failed to report for a scheduled examination.  

Notwithstanding the fact that an examination was not required, and that the AOJ appears to have acknowledged such, there is no evidence that the Veteran was advised that he had been scheduled for an examination.  The AOJ then returned the case to the Board without obtaining a medical opinion, despite the Veteran's failure to report.  As the AOJ was specifically directed to obtain an opinion and failed to do so, the claim must once again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ shall obtain an addendum opinion from the May 2010 VA examiner, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.  If such examination is scheduled and the Veteran fails to report, the examiner should provide an explanation as to why an examination was necessary to provide the requested opinion.

The examiner should state whether it is as likely as not (a 50 percent probability or greater) that the Veteran currently has PTSD or another psychiatric disorder that had its onset in service or is otherwise etiologically related to his active service, including the in-service MVA.  In determining whether the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specifically comment on the clinical significance, if any, of the Veteran's report of avoiding night driving and social isolation.  The examiner should also reconcile his or her opinion, if needed, with the VA treatment records indicating that the Veteran has PTSD related to his in-service MVA.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and/or depression, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


